76117: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-26095: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76117


Short Caption:IN RE: JUDICIAL DISCIPLINE OF RENA HUGHESCourt:Supreme Court


Lower Court Case(s):NONEClassification:Civil Appeal - Judicial Discipline - Certified Order


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:12/02/2019 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:12/02/2019How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRena G. HughesDaniel Marks
							(Law Office of Daniel Marks)
						William B. Terry
							(Former)
						
							(William B. Terry, Chartered)
						


RespondentNevada Commission on Judicial DisciplineThomas C. Bradley
							(Law Offices of Thomas C. Bradley)
						Paul C. Deyhle
							(Nevada Commission on Judicial Discipline)
						





Docket Entries


DateTypeDescriptionPending?Document


06/18/2018Filing FeeFiling Fee Waived.


06/18/2018Order/IncomingFiled Certified Copy of Findings of Fact, Conclusions of Law and Imposition of Discipline.18-23206




06/22/2018Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal.18-23990




07/30/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  5/29/18.   To Court Reporter:  Court Reporter for Nevada Commission on Judicial Discipline.18-29246




09/07/2018Order/ProceduralFiled Order. Appellant: Docketing Statement due: 20 days; Opening Brief and Appendix due: January 7, 2019.18-35023




09/13/2018Notice/IncomingFiled Substitution of Attorneys (Daniel Marks in place of William Terry and Alexandra Athmann-Marcoux as counsel for Appellant).18-35897




09/26/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-37751




12/13/2018MotionFiled Stipulation Extending Deadline to File Appellant's Opening Brief and Appendix.18-908613




12/13/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  January 28, 2019.  (SC)18-908620




01/29/2019BriefFiled Appellant's Opening Brief.  (SC)19-04452




01/29/2019AppendixFiled Appendix to Opening Brief - Volume I of IV.  (SC)19-04453




01/29/2019AppendixFiled Appendix to Opening Brief - Volume II of IV.  (SC)19-04454




01/29/2019AppendixFiled Appendix to Opening Brief - Volume III of IV.  (SC)19-04455




01/29/2019AppendixFiled Appendix to Opening Brief - Volume IV of IV.  (SC)19-04456




02/21/2019MotionFiled Stipulation Extending Deadline to File Respondent's Answering Brief and Appendix.19-08097




02/21/2019Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due:  March 21, 2019.  (SC)19-08100




02/28/2019Notice/IncomingFiled Notice of Change of Address for Thomas C. Bradley, Esq. (SC)19-09243




03/21/2019BriefFiled Respondent's Answering Brief.  (STRICKEN PER ORDER Section VII(B) (comprising pages 24-31)).  (SC)19-12638




04/08/2019MotionFiled Stipulation Extending Deadline to File Appellant's Reply Brief. (SC)19-15260




04/09/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: May 22, 2019. (SC)19-15319




05/21/2019BriefFiled Appellant's Reply Brief. (SC).19-22232




05/21/2019Case Status UpdateBriefing Completed/To Screening. (SC).


06/05/2019MotionFiled Respondent's Motion for Leave to File Sur-Reply.  (DETACHED SUR-REPLY AND FILED SEPARATELY PER ORDER FILED 6/14/19).  (SC)19-24336




06/14/2019Order/ProceduralFiled Order Granting Motion.  Respondent has filed a motion for leave to file a sur-reply to the reply brief.  The clerk shall detach the proposed sur-reply from the motion filed on June 5, 2019, and file it separately.  (SC)19-25799




06/14/2019BriefFiled Respondent's Sur-Reply.  (SC)19-25800




07/15/2019Notice/IncomingFiled Notice of Related Case. (SC).19-29976




10/23/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on Monday, December 2, 2019 at 1:30 PM. (SC)19-43853




10/30/2019Letter/IncomingFiled Our Nevada Judges Administrator, Alexander M. Falconi requests permission to broadcast and record the oral arguments scheduled in, Nevada Supreme Court docket number 76117, for December 2, 2019 at 1:30 p.m.19-44669




11/18/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-47091




11/18/2019Order/ProceduralFiled Order Granting Media Request.  Permission is granted for photographic or electronic media coverage of the court proceedings to be held on December 2, 2019.  Alexander Falconi of Our Nevada Judges is designated as pool coordinator for purposes of organizing and coordinating the orderly coverage of such proceedings by all participants.  All equipment necessary to allow for such photographic or electronic coverage of such proceedings shall be placed in the courtroom before 1:30 p.m.  (SC)19-47115




11/26/2019Notice/IncomingFiled Respondent's Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)19-48388




12/02/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


12/06/2019Order/ProceduralFiled Order Striking Portion of Respondent's Answering Brief.  We conclude that Section VII(B) (comprising pages 24-31) of respondent's answering brief should be stricken.  We direct the clerk of this court to strike the aforementioned portion of respondent's answering brief.  (SC)19-49578




07/16/2020Opinion/DispositionalFiled Authored Opinion. "Reversed." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Pickering/Gibbons/Hardesty/Parraguirre. Cadish, J., with whom Silver, J., agrees, concurring in part and dissenting in part. 136 Nev. Adv. Opn. No. 46. EN BANC (SC)20-26095




08/11/2020RemittiturIssued Remittitur. (SC)20-29483




08/11/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/17/2021RemittiturFiled Remittitur. Received by Judicial Discipline Commission Director on March 17, 2021. (SC)20-29483





Combined Case View